Case: 15-10946      Document: 00513896444         Page: 1    Date Filed: 03/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-10946                              FILED
                                  Summary Calendar                        March 3, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
STEPHEN M. AVDEEF,

                                                 Plaintiff-Appellant

v.

GOOGLE, INCORPORATED, a Delaware corporation,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-788


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Stephen M. Avdeef appeals the summary judgment dismissal of his
copyright infringement complaint against Google, Inc. While pro se briefs are
afforded liberal construction, even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Avdeef fails to set forth the substance of his claims in meaningful detail and
does not address the grounds upon which the district court dismissed his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10946    Document: 00513896444     Page: 2   Date Filed: 03/03/2017


                                 No. 15-10946

complaint. He does not mention the district court’s finding that Google was
entitled to protection under the safe harbor provision of the Digital Millennium
Copyright Act, 17 U.S.C. § 512. By failing to challenge the district court’s
reasons for granting summary judgment in favor of Google, Avdeef has
abandoned the claim on appeal. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      In his complaint, Avdeef also named Google’s chief legal officer, David C.
Drummond, as a defendant. In a final appealable order, the district court
dismissed Avdeef’s complaint against Drummond for lack of personal
jurisdiction. See FED. R. CIV. P. 54(b). Because Avdeef failed to file a timely
notice of appeal as to this order, we lack jurisdiction to consider any claim
challenging the dismissal of Drummond as a defendant in the instant action.
See FED. R. APP. P. 4(a)(1); Bowles v. Russell, 551 U.S. 205, 214 (2007).
      AFFIRMED IN PART; DISMISSED IN PART FOR LACK OF
JURISDICTION.




                                       2